The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 2, 2015

                                        No. 04-14-00868-CR

                                        Vanessa Z. SALAS,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9364B
                            Honorable Ray Olivarri, Judge Presiding

                                           ORDER
        Appellant Vanessa Zuniga Salas’s court-appointed attorney has filed a brief and motion
to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which she asserts there are
no meritorious issues to raise on appeal. Counsel sent copies of the brief and motion to withdraw
to Salas and explained to Salas her rights to review the record, file a pro se brief, and file a pro se
petition for discretionary review if this court determines the appeal is frivolous. See Kelly v.
State, 436 S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel provided appellant a
complete copy of the appellate record. See id.

       If Salas desires to file a pro se brief, we order that she do so on or before April 1, 2015.
If appellant files a timely pro se brief, the State may file a responsive brief no later than thirty
days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not file a
timely pro se brief, the State may file a brief in response to counsel’s brief no later than May 1,
2015.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that a
motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.
       We further order the clerk of this court to serve a copy of this order on appellant, her
counsel, the attorney for the State, and the clerk of the trial court.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court